IN THE

Indiana Supreme Court                            FILED
                                             Jun 15 2020, 9:24 am

   Supreme Court Case No. 19S-DI-277             CLERK
                                             Indiana Supreme Court
                                                Court of Appeals
                                                  and Tax Court

           In the Matter of
           Steven T. Fulk,
                 Respondent.


           Decided: June 15, 2020

         Attorney Discipline Action

    Hearing Officer Lloyd H. Milliken, Jr.



            Per Curiam Opinion
             All Justices concur.
Per curiam.

   We find that Respondent, Steven Fulk, committed attorney misconduct
by neglecting a client’s case, converting an employee’s tax withholdings
for his own personal use, and failing to cooperate with the disciplinary
process. For this misconduct, we conclude that Respondent should be
disbarred.

  This matter is before the Court on the report of the hearing officer
appointed by this Court to hear evidence on the Indiana Supreme Court
Disciplinary Commission’s “Disciplinary Complaint.” Respondent’s 1995
admission to this state’s bar subjects him to this Court’s disciplinary
jurisdiction. See IND. CONST. art. 7, § 4.


Procedural Background and Facts
   The Commission filed its two-count disciplinary complaint against
Respondent on May 8, 2019. Respondent was served but never properly
appeared or responded. Accordingly, the Commission filed an
“Application for Judgment on the Complaint,” and the hearing officer
took the facts alleged in the complaint as true.

   No petition for review of the hearing officer’s report has been filed.
When neither party challenges the findings of the hearing officer, “we
accept and adopt those findings but reserve final judgment as to
misconduct and sanction.” Matter of Levy, 726 N.E.2d 1257, 1258 (Ind.
2000).

   Count 1. Respondent represented the ex-husband (“Client”) in post-
dissolution matters in Hamilton County. In December 2017, the ex-wife
filed a motion for rule to show cause alleging Client had failed to
reimburse his portion of uninsured medical and dental expenses for
several years. A hearing on the matter was scheduled for April 3, 2018.
Both the court and opposing counsel sent notice of the hearing date to
Respondent. After neither Client nor Respondent appeared for the April 3
hearing, Client was found in contempt and ordered to pay back medical
and dental support and attorney fees within 45 days.



Indiana Supreme Court | Case No. 19S-DI-277 | June 15, 2020          Page 2 of 5
   Client later filed a letter with the court indicating that the first he had
learned of the hearing or the court order was in an email sent by his ex-
wife about five weeks after the hearing. In that letter and a subsequent
letter, Client informed the court he had attempted without success to
contact Respondent multiple times and by multiple means. Client
requested that the court vacate its contempt order, remove Respondent
from the case, and allow Client to proceed pro se. Client’s pro se efforts to
obtain relief from the contempt order were unsuccessful, and the court
later reduced that order to a civil judgment against Client in the amount of
$2,545.35.

  When the Commission opened an investigation, Respondent failed to
substantively respond to the Commission’s demand for information or
comply with a subpoena duces tecum for Client’s file.

   Count 2. Respondent employed “Assistant” from 2005 until Assistant
quit in early 2018. During that time Respondent withheld money for Social
Security from Assistant’s earnings, but instead of depositing those sums
with the federal government, he instead converted those funds for his
own personal use.

   In late 2017 Assistant received a Social Security statement showing she
had no earnings for any of the years she had worked for Respondent.
Assistant confronted Respondent about this and Respondent promised he
would get it corrected, but Respondent never did so. Respondent also
failed to respond to the Commission’s demand for information on this
matter.


Discussion
   We concur in the hearing officer’s findings of fact and conclude that
Respondent violated these Indiana Professional Conduct Rules
prohibiting the following misconduct:

        1.4(a)(3): Failing to keep a client reasonably informed about the
        status of a matter.




Indiana Supreme Court | Case No. 19S-DI-277 | June 15, 2020             Page 3 of 5
        3.4(c): Knowingly disobeying an obligation under the rules or an
        order of a court.

        8.1(b): Knowingly failing to respond to a lawful demand for
        information from a disciplinary authority.

        8.4(b): Committing a criminal act that reflects adversely on the
        lawyer’s honesty, trustworthiness, or fitness as a lawyer.

        8.4(c): Engaging in conduct involving dishonesty, fraud, deceit, or
        misrepresentation.

   “In exercising our disciplinary authority, we have an obligation to
protect the public and the profession from the tactics of unscrupulous
lawyers.” Matter of Johnson, 53 N.E.3d 1177, 1180 (Ind. 2016). Respondent
stole earnings from Assistant (his sole employee) during the entire twelve-
plus years of her employment, violating both state and federal criminal
law in the process. Respondent severely neglected Client’s case, resulting
in financial detriment to Client. Respondent has shown absolutely no
remorse for, or insight into, his misconduct. Respondent refused to
cooperate with the Commission’s investigations, has refused to
meaningfully participate in these disciplinary proceedings, and has filed
no petition for review, brief on sanction, or responsive brief in this Court.
Under these circumstances, and based on the record before us, we
conclude that Respondent should be disbarred.


Conclusion
   Respondent already is under an order of indefinite suspension for
noncooperation. For Respondent’s professional misconduct, the Court
disbars Respondent from the practice of law in this state, effective
immediately. Respondent shall fulfill all the duties of a disbarred attorney
under Admission and Discipline Rule 23(26). The costs of this proceeding
are assessed against Respondent, and the hearing officer appointed in this
case is discharged with the Court’s appreciation.


All Justices concur.


Indiana Supreme Court | Case No. 19S-DI-277 | June 15, 2020           Page 4 of 5
RESPONDENT PRO SE
Steven T. Fulk
Indianapolis, Indiana

ATTORNEYS FOR INDIANA SUPREME COURT
DISCIPLINARY COMMISS ION
G. Michael Witte, Executive Director
David E. Griffith, Staff Attorney
Indianapolis, Indiana




Indiana Supreme Court | Case No. 19S-DI-277 | June 15, 2020   Page 5 of 5